869 F.2d 1489
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John P. CALANDRA, Petitioner-Appellant,v.John GLUCH;  United States Parole Commission, Respondents-Appellees.
No. 88-1690.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1989.

Before ENGEL, Chief Judge, MERRITT and DAVID A. NELSON, Circuit Judges.

ORDER

1
John P. Calandra appeals pro se the district court's judgment dismissing his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  He also moves the court to transfer this appeal to another court.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Calandra claimed that his offense severity rating for his presumptive parole date is illegally based on insufficient evidence and on offenses of murder and conspiracy for which he was acquitted.  The district court denied relief, concluding that Calandra's rating was determined in accordance with the Commission's regulations.


3
Upon consideration, we conclude the district court properly dismissed this suit.  The Commission was entitled to consider offenses of which Calandra was acquitted in state court inasmuch as the acquittals were inconsistent with and contradicted by Calandra's RICO conviction.   See Liberatore v. Story, 854 F.2d 830, 836 (6th Cir.1988).  The Commission's decision had a rational basis supported by "some evidence," and this is sufficient to uphold a parole decision.   See Liberatore, 854 F.2d at 837;  Kramer v. Jenkins, 803 F.2d 896, 901 (7th Cir.1986).


4
Calandra's motion to transfer is denied and the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.